             Case 8:20-cv-00988-DKC Document 42 Filed 02/09/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JEFFREY HARRIS,                               *

         Plaintiff,                           *

v.                                            *       Case No. 8:20-cv-00988-DKC

THE DOW CHEMICAL COMPANY,                     *
et al.,
                                              *
         Defendants.
                                              *

*        *         *      *    *      *       *       *       *        *        *   *       *

                              AMENDED SCHEDULING ORDER

         The deadlines set forth in the Court’s Scheduling Order (ECF No. 31) are amended as

follows:

         May 7, 2021:          Fact discovery deadline; Plaintiff’s Rule 26(a)(2) disclosures

         June 7, 2021:         Defendants’ Rule 26(a)(2) disclosures

         June 21, 2021:        Plaintiff’s rebuttal Rule 26(a)(2) disclosures

         June 28, 2021:        Rule 26(e)(2) supplementation of disclosures and responses due

         July 21, 2021:        Expert discovery deadline; submission of status report

         August 4, 2021:       Requests for admission

         August 20, 2021:      Dispositive pretrial motions deadline

         To the extent not expressly modified in this Amended Scheduling Order, all provisions of

the Court’s Scheduling Order remain in full force and effect.

Date: February 9, 2021                               /s/
                                              Deborah K. Chasanow
                                              United States District Judge




4826-3769-7755.1
